In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Su*713preme Court, Westchester County (Burrows, J.), entered March 16, 1994, which granted the defendants’ separate motions for summary judgment dismissing the complaint. The plaintiffs’ notice of appeal from the decision entered February 17, 1994, is deemed a premature notice of appeal from the order and judgment (see, CPLR 5520 [c]).
Ordered that the order and judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The defendants having established their entitlement to summary judgment, the burden shifted to the plaintiffs to establish the existence of material issues of fact by evidentiary proof in admissible form (see, Woods v Zik Realty Corp., 172 AD2d 606). The plaintiffs’ conclusory allegation that the mere placement of an air pump on the side of a building near a walkway constituted negligence is insufficient to meet that burden. Thus, the defendants were properly granted summary judgment dismissing the complaint. Sullivan, J. P., Miller, Santucci and Altman, JJ., concur.